NOTICE OF ALLOWABILITY

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-24 directed to an invention non-elected without traverse.  Accordingly, claims 20-24 have been cancelled.

Response to Arguments
Applicant’s arguments (see pages 9-13, filed 02/01/21, and pages 7-9, filed 10/04/21) with respect to 112 issues (previously raised) and art rejections have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn.  

Allowable Subject Matter
Claims 25 and 28-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in claims 25 and 37.  Specifically, claims 25 and 37 require distributing energy via the gear to the output and between the electric motor and the hydraulic motor via the gear, and the energy distributed between the motors is further distributed to the electric power system and the hydraulic power system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                       

/SANG K KIM/           Primary Examiner, Art Unit 3654